FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANNY JAY ROMERO,                                No. 10-36096

               Plaintiff - Appellant,            D.C. No. 3:07-cv-06083-MO

  v.
                                                 MEMORANDUM *
VARGO; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Danny Jay Romero, an Oregon state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Romero did

not raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in treating his foot pain. See id. at 1057-58 (prison officials

act with deliberate indifference only if they know of and disregard an excessive

risk to a prisoner’s health; a difference of opinion about the best course of medical

treatment does not amount to deliberate indifference).

      Romero’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     10-36096